Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This is in response to Applicant’s amendment filed 4/20/2022.



The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Judkins 8,455,806.
Judkins discloses a system comprising a plurality of irradiance sensors or photovoltaic members (134) having different angular orientations; and at least one computing element (120, 130, 132) coupled to the sensors, wherein based upon readings of the sensors the computing element is configured to determine values of at least a direct irradiance, a diffuse irradiance or a global irradiance.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim s 2-5, 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Judkins 8,455,806.
With respect to claims 2 and 3, although Judkins fails to specify of whether or not the sensors have a non-cosine component of incidence angle response or not, selecting a known available type of sensor in an optical system for suitable use would have been obvious to one of ordinary skill in the art.  It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Judkins accordingly in order to provide a suitable use of the sensors.  The further inclusion of a flat glass window, in claim 3, would have also been obvious to one of ordinary skill in the art for similar reasons set forth above.
With respect to claims 4, 5, 8 and 9, although Judkins disclose a global horizontal irradiance detection of the sensors but lacks a clear inclusion of at least one of the sensor is ground facing or receives primary ground reflected radiation as claimed, it would have been inherently included, however, if not, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Judkins accordingly in order to provide more accurate sensing results of the system.  The further inclusion of the value determination, in claim 5, would have also been obvious to one of ordinary skill in the art for similar reasons set forth above.  The further inclusion of identification of conditions in claim 6, as understood by the examiner, would have been inherently included by the performances of the control and computing element (120, 130, 132).  The further inclusion of the determination and/or the correction by the computing element, in claims 8 and 9, would have been inherently included by performances of the control and computing element (See at least columns 3-4).

Applicant's arguments filed 4/20/2022 have been fully considered but they are not persuasive. 
With respect to Applicant’s arguments, on page 4 of the remarks, that the Judkins reference does not have measurement of direct or diffuse irradiance components, this is incorrect statement.
It is agreed with Applicant that “global irradiance may be comprised of direct and diffuse components” of which have been disclosed, at least in column 3, by Judkins reference.  With regard to Applicant’s concerning whether or not Judkins disclose no direct or diffuse irradiance components, it is to confirm that Judkins does disclose at least diffuse irradiance component in which “in diffuse weather conditions where a cloud is in front of the sun” (Judkins, column 4) because when a cloud is in front of the sun, the irradiation from the sun will be diffused by the cloud.  Judkins, although not to mention term “direct irradiance”, does disclose that “the processor 132 calculates irradiance for multiple rotational orientations given the location and the local weather conditions and determines an orientation which maximizes the irradiance”, wherein the orientation which maximize the irradiance, and with arrangement of multiple sensors, at least Figures 1 and 3, columns 3-4, Judkins is inherently disclosed the applicant’s claimed “a direct irradiance” and/or “diffuse irradiance”.  Moreover, per the discussion above and since the data sensed by the multiple sensors, disclosed by Judkins, includes irradiance, global horizontal irradiance, or combination thereof”, column 3, Judkins does disclose the determination of at least a direct irradiance and/or a diffuse irradiance as claimed.
Accordingly, the rejection set forth above is proper.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUE TAN LE whose telephone number is (571)272-2438. The examiner can normally be reached TUES-THURS 6:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GEORGIA EPPS can be reached on 571-272-2328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/QUE TAN LE/Primary Examiner, Art Unit 2878